Citation Nr: 1206989	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-02 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle condition, to include as secondary to a left knee disability.

2.  Entitlement to service connection for plantar fasciitis, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1993 to April 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Milwaukee, Wisconsin.

The Board notes that in July 2007, the Veteran filed an application to reopen his previously denied claim for service connection for a right ankle condition.  In light of medical evidence subsequently associated with the claims file, the RO recharacterized the claim on appeal as for "plantar fasciitis claimed as a right ankle condition."  See VA Examination Report, October 2007 (diagnosed plantar fasciitis).  In light of the Veteran's contentions, the medical evidence of record, and subsequent development by the RO, however, the Board has bifurcated the issue on appeal as an application to reopen a claim of entitlement to service connection for a right ankle condition, as well as a separate, original claim of entitlement to service connection for plantar fasciitis.

Despite a determination by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  With regard to the Veteran's application to reopen his claim of entitlement to service connection for a right ankle condition, as will be discussed below, the Board has determined that new and material evidence has been received, and the claim is reopened.

The claim for service connection for a right ankle condition is reopened, and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  In January 2007, an unappealed RO decision denied the Veteran's claim for service connection for a right ankle condition.

2.  Evidence received since the January 2007 RO decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right ankle condition.


CONCLUSIONS OF LAW

1.  The unappealed January 2007 RO decision that denied the Veteran's claim for service connection for a right ankle condition is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a right ankle condition has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's application to reopen his claim of entitlement to service connection for a right ankle condition, to include as secondary to a left knee disability, the claim is reopened and remanded, as explained in detail below.  As such, the Board finds that any error under the VCAA with regard to this matter is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

VA regulations also provide that service connection is warranted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  This includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a right ankle condition, to include as secondary to a left knee disability.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

By way of background, a January 2007 RO decision denied the Veteran's claim of entitlement to service connection for a right ankle condition on the basis that, among other things, there was no medical evidence of a current right ankle condition.  The Veteran did not file a notice of disagreement, and the RO's decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  In July 2007, the Veteran filed a request to reopen his claim (while the Board acknowledges that this was filed within one year of the issuance of the January 2007 RO decision, it did not constitute a notice of disagreement).

At the time of the January 2007 RO decision, the evidence of record included the Veteran's service treatment records and VA treatment records dated from July 1999 to September 2006 and a record reflecting that the Veteran failed to report for a VA examination in December 2006.  The Board notes that none of the medical evidence of record at that time reflected any evidence of a current right ankle condition (although the Board acknowledges that, seven years prior to the filing of the Veteran's claim, a July 1999 VA x-ray report reflects an impression of arthritic changes and some soft tissue swelling).

Since the final January 2007 RO decision, new evidence associated with the claims file consists of VA treatment records dated from November 2007 to April 2010, private treatment records dated from July 2003 to October 2007, and records from the Social Security Administration (mostly relating to back, neck, and headache problems).  The private treatment records reflect, among other things, a history of a July 2003 work-related injury wherein the Veteran fell 3 1/2 feet and landed on his feet and then buttocks, as well as complaints of lower extremity and heel pain.  See July 2003, August 2003, April 2004, July 2004, and July 2005.  An April 2009 VA examination relating to a separate claim for a total disability rating for unemployability (TDIU) reflects a complaint of a poking sensation in his right foot.  

Also, since the final January 2007 RO decision, the Veteran was provided with a VA examination in October 2007 relating to his claim for service connection for a right ankle condition.  Although the newly submitted evidence lacks a specific diagnosis of an underlying right ankle disability, the Board does find that the various lower extremity complaints continuously documented in the record do constitute new and material evidence.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (overruling Colvin) (noting that it is not required for new evidence to warrant a change in the outcome of a claim in order to constitute material evidence, but rather, materiality relates to the importance of review of a complete record).  Therefore, the Veteran's claim is reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary as explained below.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a right ankle condition, to include as secondary to a left knee disability, has been received, and, to that extent only, the appeal is granted.


REMAND

The Veteran claims that he has a right ankle condition and plantar fasciitis secondary to his service-connected left knee disability.  He has reported that in 1999, while walking, his left knee gave way causing him to sprain his right ankle, and that he has ongoing right ankle and heel pain.  See VA Examination Report, October 2007; Claim, July 2006.

With regard to the Veteran's reopened claim for service connection for a right ankle condition, to include as secondary to a left knee disability, the Veteran's claim was originally denied by way of an unappealed January 2007 RO decision, and the Veteran filed a July 2007 request to reopen his claim (which did not constitute a notice of disagreement).  Since then, the Veteran has not been provided with notice as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  Based thereon, a remand is required to provide the Veteran with notice relating to his claim for service connection for a right ankle condition, to include as secondary to a left knee disability, as required under the VCAA.

Similarly, with regard to the Veteran's claim for service connection for plantar fasciitis, to include as secondary to a left knee disability, the Board notes that the Veteran has not been provided with notice as required by the VCAA.  Based thereon, a remand is required to provide the Veteran with notice relating to his claim for service connection for plantar fasciitis, to include as secondary to a left knee disability, as required under the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with regard to the issues of (a) entitlement to service connection for a right ankle condition, to include as secondary to a left knee disability, and (b) entitlement to service connection for plantar fasciitis, to include as secondary to a left knee disability.  Afford the Veteran an opportunity to submit additional argument and evidence on the claims.

2.  After the Veteran has been given the opportunity to respond, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


